HOUGH, J.:
1. A member of a board of education of a township rural school district, residing in territory transferred therefrom in the creation of a new district, under the pi’ovisions of Section 4692, Genex'al Code, automatically becomes a non-resident of the old district, and ceases to be a member of such board of education at the time the transfer is complete.
2. A motion to fill vacancies, made by one and seconded by another, neither of whom are members, in a meeting of a board of education of a rural township school district, called for that purpose, recognized by the president and by him put ,to a vote and carried by the votes of the two non-members, can have no legal effect, and the action thus attempted is a nullity.
Judgxnent for relator.
Marshall, C. J., Wanámaker, Robinson, Matthias and Clark, JJ., concur. I